DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
3.	The disclosure is objected to because of the following informalities: in paragraph [0001], "Each of the above-referenced applications" should be changed to --This application--.  
Appropriate correction is required.


Drawings
4.	The drawings are objected to because figures 1 and 2 need "prior art" labels. Also, in figure 3 blank box 320 needs to be labeled "CURRENT DISTRIBUTION CIRCUIT". Applicant should note MPEP 608.02(b), subsection II, which indicates that drawing figures should be objected to by the examiner for the situation where unlabeled rectangular boxes shown in the drawings have not been provided with descriptive text labels (note that form paragraph 6.22 is specifically indicated where the first "Examiner Note" reads as follows: "In bracket 1, insert the reason for the objection, for example, --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels--". Moreover, applicant should note 37 CFR 1.83(a) which also indicates that each of the rectangular boxes shown in the drawing figures should be illustrated in the form of a labeled rectangular box. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 9 and 10, the recitation of "a second switch" lacks antecedent basis, the reason being that none of claims 1, 6 and 7 recites any "first switch" which is necessary in order to provide proper antecedent basis for the recitation of a second switch (note that the first switch is recited in claims 5 and 8, but claims 9 and 10 do not go back to claim 5 or claim 8, either directly or indirectly).


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al, U.S. Patent No. 9,419,615.
As to claim 1, Hsu et al discloses, in figure 9,
a gate driver circuit (the entire figure 9 circuitry)that drives a switching transistor (the recitation "that drives a switching transistor" is just a statement of intended use, the reason being that the switching transistor is not part of the claimed driver circuit, i.e., it is what is driven by the claimed gate driver circuit), comprising:
a variable current source (955 or 963) that generates a reference current configured to switch between a first current amount and a second current amount smaller than the first current amount (inherently the variable current sources 955 and 963 will output first and second current amounts which are of different magnitudes from each other when the reference current is varied in magnitude);
a current distribution circuit (the circuit elements included within circuit 951 together with any one or more of pull-up transistors 903aa through 903ad and/or 903ba through 903bd) configured to switch between a source enabled state in which a source current (the current flowing from supply line 901 to output node N2) proportional to the reference current is sourced to a gate node of the switching transistor (the gate node of the switching transistor, as noted above, is just intended use) and a disabled state in which the source current is made equal to zero (note that the source current flowing through transistors 957e, 903ad and 903bd is cut off when switch 959d is open);
a first transistor (any one of transistors 957d through 957e and/or any one of transistors 903aa through 903ad and/or any one of transistors 903ba through 903bd) that fixes the gate node of the switching transistor (as noted above, the switching transistor is just intended use) to a high voltage in an on-state of the first transistor (note that when the Hsu et al first transistor is in the on-state, the voltage at output node N2 will be pulled up to a high voltage, i.e., the voltage of supply rail 901 or slightly lower than this supply rail due to the voltage drops across thes pull-up transistors when they conduct current); and
a second transistor (any one of transistors 965b through 965e and/or any one of transistors 903da through 903dd and/or any one of transistors 903ca through 903cd) that fixes the gate node of the switching transistor (as noted above, the switching transistor is just intended use) to a low voltage in an on-state of the second transistor (note that when the Hsu et al second transistor is in the on-state, the voltage at output node N2 will be pulled down to a low voltage, i.e., ground voltage or slightly higher than ground voltage due to the voltage drops across the pull-down transistors when they conduct current).
As to claim 4, the claimed first current mirror is the combination of transistor 957a together with any one of transistors 957b through 957e.
As to claim 5, the claimed first switch is any one of transistors 903ba through 903bd.
As to claim 6, the claimed source enabled state is when one or more of switches 959a through 959d is closed, thereby providing source current to output node N2, the claimed disabled state is when one or more of switches 959a through 959d is opened, thereby cutting off source current to output node N2, and the claimed sink enabled state is when one or more of switches 967a through 967d is closed, thereby enabling current to be sunk from output node N2 to ground.
As to claim 7, the claimed first current mirror circuit is the current mirror circuit formed by transistor 957a together with transistors 957b through 957e, the claimed intermediate current current is the current flowing through any one of transistors 957b through 957d (it is "intermediate" in the sense that it flows through a path which is intermediate between the paths of first transistor 957a and the last transistor 957e in the series of pull-up transistors), and the claimed second current mirror is the pull-down current mirror circuitry 953.
As to claim 8, the claimed first switch can be read on any one of transistors 957b through 957e, transistors 903aa through 903ad and transistors 903ba through 903bd.
As to claim 9, the claimed second switch can be read on any one of transistors 957b through 957d and/or transistors 903aa through 903ac and/or transistors 903ba through 903bc.
As to claim 10, the claimed second switch can be read on any one of transistors 957a through 957d, 903da through 903dd and/or 903ca through 903dd.
As to claim 13, this claim is rejected using the same analysis as set forth above with regard to claim 1, i.e., the claimed variable current source is the same as noted above in claim 1, the claimed current distribution circuit is the pull-down current mirror circuitry formed by the combination of circuit 953 together with pull-down transistors 903ca through 903cd and/or 903da through 903dd, and the claimed first and second transistors can be read on any two of the transistors 903ca through 903cd and/or transistors 903da through 903dd and/or transistors 965b through 965e.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al, supra.
As to claims 2 and 3, the use of the specifically claimed first and second current sources for forming the adjustable current sources 955 and 963, although not disclosed by Hsu et al, would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to form a variable current source in this manner, of which fact official notice is taken by the examiner (note also column 13, lines 39-44, of Hsu et al which indicates that the adjustability of the reference current sources 955 and 963 allows the slew rate of the output signal at output node N2 to be controlled, as per lines 6-7 of claim 2).
As to claim 11, making the second current amount smaller than 1/10 of the first current amount, although not disclosed by Hsu et al, nevertheless would have been obvious to one of ordinary skill in the art, the reason being that it has long been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955).
As to claim 12, although Hsu et al does not disclose that the figure 9 gate driver circuit is integrated on one semiconductor substrate, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that gate driver circuits are typically formed on a single semiconductor substrate, of which fact official notice is again taken by the examiner, for well-known purposes.
As to claim 14, the ordinarily skilled circuit designer also would have easily recognized that the gate driver circuitry of Hsu et al could obviously be duplicated and used to drive the pull-up and pull-down transistors of an invertor circuit within a motor driver circuit, i.e., such would be an obvious real world use of the Hsu et al circuitry, in order to obtain the advantages taught by Hsu et al within a motor driver circuit.

Prior Art Not Relied Upon
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        May 8, 2021